IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                                October 25, 2007
                                 No. 06-21006
                              Conference Calendar           Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

WALTER DEVON-ISTASHMA YOUNG

                                           Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:05-CR-359-5


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
     Walter Devon-Istashma Young appeals his guilty-plea conviction and 135-
month sentence for aiding and abetting bank robbery and use of a firearm
during a crime of violence. Young contends that his sentence is unreasonable
because this court’s post-Booker1 rulings have effectively reinstated the




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         United States v. Booker, 543 U.S. 220 (2005).
                                 No. 06-21006

mandatory sentencing guideline regime condemned in Booker. This argument
is foreclosed. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2